Citation Nr: 9922811	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  99-00 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from April 1965 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA.  A notice of disagreement was 
received in December 1998, and a statement of the case was 
issued later that month.  The veteran submitted a substantive 
appeal in January 1999.  In May 1999 the veteran and his 
spouse testified before the undersigned member of the Board 
by means of a video conference hearing. 

The Board observes that evidence pertinent to the issues on 
appeal was received at the Board in May 1999.  Initial RO 
consideration of this evidence was waived in accordance with 
the provisions of 38 C.F.R. § 20.1304 (1998).

Further, on August 2, 1999, a motion on the veteran's behalf 
to advance his appeal on the Board's docket was granted for 
good cause shown.  38 U.S.C.A. § 7107 (West 1991); 38 C.F.R. 
§ 20.900(c).


FINDINGS OF FACT

1.  Symptomatology attributable to the veteran's PTSD 
currently results in no more than occupational and social 
impairment with reduced reliability and productivity due to 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short and long term memory, impaired judgment, impaired 
abstract thinking, and disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

2.  The veteran graduated from high school and had two years 
of college; he last worked in 1990 in retail sales.

3.  The veteran's service-connected disabilities are:  PTSD, 
a shrapnel scar of the left thigh, and a shrapnel scar of the 
right thigh.  

4.  The veteran's service-connected disabilities are not 
sufficiently disabling as to preclude substantially gainful 
employment in view of his educational attainment and 
occupational experience.


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a 50 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(1998).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims for an increased 
rating and TDIU are well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  The Board finds that all relevant facts 
have been properly developed, and that all evidence necessary 
for equitable resolution of the issues has been obtained. 


I.  PTSD

The veteran contends that his PTSD is more disabling than 
currently evaluated.  The veteran served in Vietnam from 
October 1967 to October 1968, and was diagnosed with PTSD in 
July 1992.  In a November 1994 rating decision he was granted 
service connection for PTSD and assigned a 10 percent rating.  
A September 1997 Board decision increased the rating for the 
veteran's PTSD to the currently assigned 30 percent.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran has been assigned a 30 percent disability for 
PTSD under the provisions of Diagnostic Code 9411.  A 30 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name. 

After reviewing the record, and resolving all doubt in the 
veteran's favor, the Board finds that the veteran's PTSD more 
nearly approximates the criteria for a 50 percent rating.  
While the March 1998 VA examiner did state that the veteran's 
PTSD symptomatology had not significantly worsened since his 
evaluation in August 1994, he did note in the diagnosis 
portion of the examination that the veteran had experienced a 
recent worsening of depressive symptoms associated with his 
PTSD.  The Board notes that the veteran's Global Assessment 
of Functioning (GAF) has gone from 65 in August 1994 to 52 on 
the March 1998 VA examination to a reported 41 in May 1999.  
The GAF scale is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV].  A 41-50 score indicates "serious 
symptoms . . . OR any serious impairment in social, 
occupational, or school functioning . . . ."  A 51-60 score 
indicates "moderate symptoms . . . OR any moderate 
difficulty in social, occupational, or school functioning . . 
. ."  A 61-70 rating indicates "some mild symptoms . . . OR 
some difficulty in social, occupational or school functioning 
. . . but generally functioning pretty well, has some 
meaningful interpersonal relationships."

A GAF score is not determinative by itself.  However, other 
evidence of record suggests that the veteran has difficulty 
in establishing and maintaining social relationships.  In a 
May 1999 letter, a VA clinical psychologist described the 
veteran as socially withdrawn, detached, and isolated from 
others.  The veteran and his family members have indicated 
that the veteran has no friends.  While there does not appear 
to be evidence of impairment of judgment or impairment in the 
ability to abstract, there have been panic attacks, increased 
arousal symptoms, and restricted affect, and the Board views 
the record as a whole as leading to the conclusion that the 
veteran's disability picture attributable to his PTSD more 
nearly approximates the criteria for a 50 percent rating, and 
entitlement to such a rating is therefore warranted.  
38 C.F.R. § 4.7.

However, the preponderance of the evidence is against a 
finding that the criteria for the next higher rating of 70 
percent have been met.  The VA clinical psychologist 
indicated that the veteran had exhibited a high level of 
treatment motivation and had complied with all 
recommendations.  Although his relationship with his wife has 
been difficult, the fact remains that he has been able to 
maintain a marriage of approximately 30 years duration.  He 
has contact with his children and grandchildren.  Further, 
the Board realizes that in May 1999 the veteran testified 
that he had contemplated suicide (although he had not related 
this fact on his mental disorders examinations).  However, 
the veteran's PTSD has not been characterized by 
symptomatology that includes such severe manifestations as: 
obsessional rituals that interfere with normal activities; 
illogical, obscure or irrelevant speech; and near continuous 
panic or depression affecting his ability to act 
independently or appropriately.  There have also been no 
indications that the veteran's personal appearance and 
hygiene have been neglected, and there is no suggestion that 
there is a problem with impulse control.  In other words, the 
preponderance of the evidence is against a finding that a 
rating in excess of 50 percent is warranted.  In this regard, 
the Board notes that the comprehensive March 1998 VA 
examination reflects that the veteran's PTSD was described as 
moderate.

In the Board's opinion, the veteran's PTSD is simply not 
manifested to a degree to warrant a schedular evaluation in 
excess of 50 percent under the Schedule for Rating 
Disabilities.  Moreover, there is not a state of equipoise of 
the positive evidence with the negative evidence to otherwise 
provide a basis for assigning a rating higher than 50 percent 
at this time.  38 U.S.C.A. § 5107(b).

II.  TDIU

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disabilities, there must be an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation.  VAOPGPREC 75-
91; 57 Fed.Reg. 2317 (1992).

The veteran's service connected disabilities are: PTSD, 
evaluated (as a result of this decision) as 50 percent 
disabling; left thigh shrapnel scar, evaluated as 10 percent 
disabling; and a right thigh shrapnel scar, evaluated as 
noncompensable.  In light of the foregoing, the veteran fails 
to satisfy the minimum percentage requirements for individual 
unemployability under 38 C.F.R. § 4.16(a), as he does not 
have one disability ratable at 60 percent or more, nor does 
he have one disability rated at 40 percent or more, with 
sufficient additional disability to bring the total to 70 
percent or more.  However, it still must be considered 
whether he is in fact unable to secure and follow a 
substantially gainful occupation due to his service-connected 
disabilities.

According to the veteran's January 1998 application for 
increased compensation based on total disability, the veteran 
has a high school education and two years of college; he last 
worked in 1990 in retail sales.  A March 1998 VA general 
medical examination indicated that the veteran suffered from 
numerous non-service-connected medical problems, including 
hypertension, obesity, a low back condition, degenerative 
joint disease of the left shoulder, degenerative joint 
disease of the hips, and diabetes mellitus.  The examiner 
conducting the March 1998 VA mental disorders examination 
specifically stated that "this evaluation does not conclude 
that the veteran can be determined to be unemployable 
primarily on his PTSD."  The examiner noted that the veteran 
himself had suggested that physical problems unrelated to his 
service-connected conditions were his main reason for being 
unable to maintain employment.  Furthermore, no medical 
evidence suggests that the veteran's service-connected scars 
have resulted in the functional impairment of any affected 
area so as to affect his employability.

Based on the foregoing, the Board concludes that the service-
connected PTSD and scar disabilities, when evaluated in 
association with his educational attainment and occupational 
background, are not shown to preclude substantially gainful 
employment.  Moreover, there is not state of equipoise of the 
positive evidence with the negative evidence as to this issue 
to otherwise provide a basis for a favorable determination.  
38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to a 50 percent rating for PTSD is warranted.  To 
this extent, the appeal is granted.

Entitlement to a total disability rating based on individual 
unemployability is not warranted.  To this extent, the appeal 
is denied.



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 



